Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The applicant contains claims directed to the following patentably distinct species:
Species A: Claims 1-10, drawn to a method for forming a cured composite component. 
Species B: Claims 21-26, drawn to a method for forming a self-heating aircraft component. 
Species C: Claims 27-30, drawn to a method for forming a self-heating aircraft component.

In the case that applicant select invention of Species A, this application also contains claims directed to the following patentably distinct Sub-Species; and no generic claim to the following disclosed patentably distinct sub-species:
Sub-Species I-1: conductive foam 10 is a graphitic carbon foam, [0032].
Sub-Species I-2: conductive foam 10 is a non-graphitic carbon foam, [0032].
After one been elected between sub-species I-1 to I-2, the following sub-species election is also required based on:
Sub-Species II-1: one or more layers of uncured composite material 12 are wrapped around the conductive core 10, Fig 3, [0034].
Sub-Species II-2: a plate-like conductive core 10' is placed between a first set of the one or more layers of uncured composite material 12(a) and a second set of the one or more layers of uncured composite material 12(b) to form a panel or plate-like component, Fig 4, [0034].
After one been elected between sub-species II-1 to II-2, the following sub-species election is also required based on:
Sub-Species III-1: uncured composite material 12 has a polymeric matrix composite (“PMC”) material, [0035].
Sub-Species III-2: uncured composite material 12 has a ceramic matrix composite material (“CMC”), [0036].
After one been elected between sub-species III-1 to III-2, the following sub-species election is also required based on:
Sub-Species VI-1: conductive foam 10 is removed from the cured composite component 26, [0041].
Sub-Species VI-2: conductive foam 10 remains in the cured composite component 26, [0041].
After one been elected between sub-species VI-1 to VI-2, the following sub-species election is also required based on:
Sub-Species V-1: the cured composite component 26 comprise a tube 28, Fig 8(A), [0042-0044].
Sub-Species V-2: the cured composite component 26 comprise a duct 30, Fig 8(B), [0042-0044].
Sub-Species V-3: the cured composite component 26 comprise an airfoil 32, Fig 8(C), [0042-0044].

In the case that applicant select invention of either Species B or Species C, these application also contains claims directed to the following patentably distinct Sub-Species; and no generic claim to the following disclosed patentably distinct sub-species:
Sub-Species I-1: conductive foam 10 is a graphitic carbon foam, [0032].
Sub-Species I-2: conductive foam 10 is a non-graphitic carbon foam, [0032].
After one been elected between sub-species I-1 to I-2, the following sub-species election is also required based on:
Sub-Species II-1: one or more layers of uncured composite material 12 are wrapped around the conductive foam core 10, Fig 3. [0034].
Sub-Species II-2: a plate-like conductive core 10' is placed between a first set of the one or more layers of uncured composite material 12(a) and a second set of the one or more layers of uncured composite material 12(b) to form a panel or plate-like component, Fig 4, [0034].
After one been elected between sub-species II-1 to II-2, the following sub-species election is also required based on:
Sub-Species III-1: uncured composite material 12 has a polymeric matrix composite (“PMC”) material, [0035].
Sub-Species III-2: uncured composite material 12 has a ceramic matrix composite material (“CMC”), [0036].

Sub-Species VI-1: conductive foam 10 is removed from the cured composite component 26, [0041].
Sub-Species VI-2: conductive foam 10 remains in the cured composite component 26, [0041].
After one been elected between sub-species VI-1 to VI-2, the following sub-species election is also required based on:
Sub-Species V-1: the cured composite component 26 comprise a tube 28, Fig 8(A), [0042-0044].
Sub-Species V-2: the cured composite component 26 comprise a duct 30, Fig 8(B), [0042-0044].
Sub-Species V-3: the cured composite component 26 comprise an airfoil 32, Fig 8(C), [0042-0044].
Sub-Species V-4: the self-heating component 36 comprise a panel 34, Fig 10(A), [0042-0044].

The species/ sub- species are independent or distinct because the claims to the different species/ sub- species groups recite the mutually exclusive characteristics of such species; i.e. the specific structures, components and materials of the component as disclosed in the specification as different embodiments; in addition, these species/ sub- species as disclosed in the specification as embodiments are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species / sub-species / sub-sub-species as set forth above because
Species A does not require the step of forming a conductive foam core into a suitable shape; Species B does not require the step of placing the conductive foam core and the one or more layers of uncured composite material in a cavity of a vacuum bag; Species C does not require the step of wrapping one or more layers of uncured composite material around the conductive core; Sub-Species I-1 does not require searching of a non-graphitic carbon foam; Sub-Species I-2 does not require searching of a graphitic carbon foam; Sub-Species II-1 does not require searching of a plate-like conductive core 10' is placed between a first set of the one or more layers of uncured composite material 12(a) and a second set of the one or more layers of uncured composite material 12(b) to form a panel or plate-like component; Sub-Species II-2 does not require searching of one or more layers of uncured composite material 12 are wrapped around the conductive foam core 10. Sub-Species III-1does not require searching of a ceramic matrix composite (“CMC”) material; Sub-Species III-2 does not require searching of a polymeric matrix composite (“PMC”) material; Sub-Species VI-1 does not require searching of conductive foam 10 remains in the cured composite component 26; Sub-Species VI-2 does not require searching of conductive foam 10 is removed from the cured composite component 26; Sub-Species V-1 does not require searching of the cured composite component 26 comprise a duct 30; Sub-Species V-2  the cured composite component 26 comprise an airfoil 32; Sub-Species V-3 does not require searching of the self-heating component 36 comprise a tube 28 (as under Species A) / a panel 34 (as under Species B or Species C); Sub-Species V-4 does not require searching of the cured composite component 26 comprise a tube 28 (as under Species B or Species C).
Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species or a grouping of patentably indistinct species
to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1. 76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571/270-3735571/270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 
/Kuangyue Chen/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761